DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6- 7, 10-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strnad (WO 2017/197292).

Regarding claims 1, 10 and 16, Strnad discloses an agricultural implement comprising:

A row unit (200) comprising an agricultural product application system (212) configured to apply an agricultural product within a trench in soil, and a closing system (250) configured to at least partially close the trench
An first actuator (234) configured to control a position of the agricultural product control system to control a depth of the trench , a second actuator configured to control a down pressure (256) applied by the closing system, 
An agricultural product control system comprising:
A sensor (100A, 100B) positioned above a surface of the soil and configured to output a sensor signal indicative of agricultural product above the surface of the soil (pgph 0096)
A controller comprising a memory and a processor (pgph 0087), wherein the controller is configured to:
Receive the sensor signal indicative of the agricultural product above the surface of the soil
Output a control signal to the actuator indicative of instructions to adjust the penetration depth of the agricultural product application system based on the sensor signal indicative of the agricultural product above the surface of the soil, output a second control signal to the second actuator indicative of instructions to adjust the down pressure applied by the closing system based on the sensor signal indicative of the agricultural product above the surface of the soil, output a third control signal to the third actuator indicative of instructions to adjust the angle of the closing system relative to the trench based on the sensor signal indicative of the agricultural product above the surface of the soil, or a combination thereof pgph (0088-0089)

Regarding claims 2, 11 and 17, the controller is configured to determine whether an amount of the agricultural product above the surface of the soil (depth = 0) is greater than a threshold value based on the sensor signal, and to only output the control signal indicative of the instructions to adjust the penetration depth of the agricultural product application system in response to determining the amount of the agricultural product above the surface of the soil is greater than the threshold value (pgph 0089).



Regarding claim 6, the controller develops a map indicative of the sensed conditions to display on the monitor (pgph 0091).

Regarding claim 7, Strnad discloses a user interface communicatively coupled to the controller and configured to display the map indicative of the product above the surface of the soil (pgph 0091).

Regarding claim 12, the product application system comprises an applicator (212) configured to flow the agricultural product into the trench, and the first control signal causes the first actuator to move the applicator generally vertically (via downforce control system 214).

Regarding claim 13, the agricultural product application system comprises a shank assembly (220/205), and the applicator (212) is disposed within the shank assembly.

Regarding claim 14, the agricultural product application system comprises a knife (222) configured to at least partially form the trench, and the applicator is disposed within the knife.


Regarding claim 15, the controller is configured to output a fourth control signal to a work vehicle towing the agricultural implement, to the agricultural implement, or both, indicative of an adjustment of a travel speed of the work vehicle, the agricultural implement, or both (pgph 0092).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strnad (WO 2017/197292) as applied to claims 1 and 16 above and further in view of Ryder et al. (2011/0231069).

Regarding claims 4 and 18, Strand discloses that the controller outputs a control signal indicative of the instructions to adjust penetration depth of the application system wen a threshold is met as described above, but fails to disclose that the control signal is only outputted after the threshold is met for a specified threshold duration.  Like Strand, Ryder also discloses an agricultural implement with a controller that adjusts the implement in response to signals from a processor.  Unlike Strnad, Ryder discloses that output signals are only sent after a threshold has been exceeded for a specified duration of time to ensure that the system does not send inaccurate signals (pgph 0028).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a threshold duration to in Strnad as taught by Ryder as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to ensure more accurate control of the implement.

general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strnad (WO 2017/197292) as applied to claims 1 and 16 above and further in view of McQuinn (6,510,367).

Regarding claims 8 and 9, Strnad discloses the invention as described above, but fails to specifically disclose that the agricultural product could be a fertilizer such as anhydrous ammonia, fungicide, insecticide, or a root stimulator.  Like Strnad, McQuinn also discloses a row unit implement with an agricultural product delivery system.  Unlike Strand, McQuinn discloses that the system can be used to delivery either seeds or agricultural products such as anhydrous ammonia to the soil (column 3 lines 23-37).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the row unit and product delivery system of Strnad to delivery anhydrous ammonia or other agricultural products to the soil as taught by McQuinn as it would be applying a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671